Citation Nr: 0511602	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The propriety of a severance of service connection for 
left knee strain, status-post left pelvic fracture, and 
status-post left forearm fracture, on the basis of clear and 
unmistakable error (CUE) in a February 2002 rating decision.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left ankle 
disability, to include on a secondary basis.

4.  Entitlement to service connection for a left foot 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 until May 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The February 2002 award of service connection for left 
knee strain, status-post left pelvic fracture, and status-
post left forearm fracture was not undebatably erroneous.

2.  The evidence of record does not establish that the 
veteran currently has a cervical spine disability related to 
service.  

3.  The competent evidence establishes that the veteran's 
current left ankle disability is causally related to his 
service-connected left pelvic fracture.

4.  The evidence of record does not establish a current left 
foot disability related to service or any injury during 
service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision wherein the RO granted 
service connection for left knee strain, status-post left 
pelvic fracture, and status-post left forearm fracture is not 
shown to contain CUE.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.105 (2004).

2.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  A left ankle injury is proximately due to or the result 
of the veteran's service-connected left pelvic fracture.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2004).  

4.  A left foot disability was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a substantive appeal, VA 
Form 9, does not appear to have been submitted with respect 
to the veteran's claims of entitlement to service connection 
for left ankle and foot disabilities.  Nevertheless, the 
Board concludes that these issues may be addressed in this 
decision.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  
The RO recognized and certified the appeal as to these issues 
subsequent to submission of a valid and timely notice of 
disagreement.  The parties have acted with the understanding 
that such issues are on appeal.  For example, contentions 
were made at the veteran's December 2004 hearing before the 
undersigned.  Thus, the issues will be considered in this 
decision.  



Initial matters- the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  Where applicable, the Board must ensure 
that the veteran's procedural rights under VCAA have been 
satisfied before addressing the merits of the appeal.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
must inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

VA letters issued in October 2001, August 2002 and July 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he was to provide, and which information and 
evidence, if any, VA would attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

Compliance with 38 U.S.C.A. § 5103 also requires that the 
VCAA notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the veteran received appropriate notice prior to the 
initial unfavorable rating decision issued in May 2003.  As 
such, the timing requirements of Pelegrini II have been 
satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As previously 
discussed, the Board finds that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
friends and relatives are associated with the claims folder.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  In fact, 
an August 2004 communication indicated that the veteran had 
no additional evidence to submit.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough for purposes of service connection. There must also be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2004).  To establish 
entitlement to secondary service connection, there must be 
competent medical evidence establishing that a current 
disability is proximately due to or the result of a service-
connected disability.  See Lanthan v. Brown, 7 Vet. App. 359, 
365 (1995).  In addition, service connection is permitted for 
aggravation of a non-service-connected disability caused by a 
service--connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Bars to service connection--willful misconduct

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. § 
3.1(n)(1) (2004).  A service department finding that injury 
was not due to willful misconduct will be binding on VA 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  Id.

In cases involving use of alcohol, the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2004).  Alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability or death of the user.  38 
C.F.R. § 3.301(d) (2004).

38 U.S.C.A. § 105 establishes a presumption in favor of 
finding in the line of duty.  In order to deny a claim based 
on a finding of willful misconduct, a preponderance of the 
evidence must support such a finding.  Smith v. Derwinski, 2 
Vet. App. 241, 244 (1992).  Additionally, the element of 
knowledge of, or wanton and reckless disregard of, the 
probable consequences must be specifically addressed.  Myore 
v. Brown, 9 Vet. App. 498, 503-04 (1996).

Clear and unmistakable evidence (CUE)

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

A three-pronged test must be applied to determine whether 
clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

Judicial decisions have consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991). "It must always be remembered that 
clear and unmistakable error is a very specific and rare kind 
of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

I.  The propriety of severance of service connection for 
left knee strain,
status-post left pelvic fracture, and status-post left 
forearm fracture

Factual background

During service in November 1994, the veteran was injured in a 
motor vehicle accident.  Treatment reports from Sharp 
Memorial Hospital show that, according to some eyewitnesses, 
the veteran had passed some vehicles on the interstate, 
likely traveling at 90 miles per hour.  He then veered to the 
right, went off the freeway and into an embankment.  The 
driver's side of the vehicle collided with a freeway sign, 
causing the car to roll down the embankment and overturn.  
The roof of the vehicle was crushed.  When the paramedics 
reached the veteran, he was still strapped in place and was 
essentially unconscious.  The records from Sharp Memorial 
Hospital indicate that the veteran's "bladder" alcohol 
results were .16.  The actual test report is not affiliated 
with the claims file.  

A service medical record dated in February 1995 shows 
treatment for alcohol abuse.  It was noted that the veteran 
had been drinking on the night of his November 1994 car 
accident, but was not charged with driving under the 
influence (DUI).  His blood alcohol level was said to be .06 
at the time a blood sample was taken several hours following 
the accident.  The veteran reportedly had no prior DUIs or 
any other alcohol-related incidents on his record.  

A February 2002 rating decision, in pertinent part, granted 
service connection for 
left knee strain, status-post left pelvic fracture, and 
status-post left forearm fracture as a direct result of the 
November 1994 auto accident.  

In a Report of Accidental Injury dated in January 2003, the 
veteran stated that he fell asleep at the wheel on the night 
of the November 1994 car crash in service.  The veteran 
described a long day of worked, followed by personal errands 
and a trip to Viejas casino to visit an old friend.  The 
accident occurred on the way back from the casino.  The 
veteran also stated that his blood alcohol level was .06, 
which was under the legal limit in the State of California.  

In February 2003, the RO made a Line of Duty Determination 
with respect to the veteran's November 1994 motor vehicle 
accident.  Citing the reported bladder alcohol level of .16 
and the description of the veteran's driving, the RO 
concluded that the accident was a result of the veteran's own 
willful misconduct and was not in the line of duty.  In 
reaching that decision, the RO noted that under the standards 
used by the National Safety council, the U.S. Department of 
Transportation, and the Departments of the Army, Navy and Air 
Force, as well as the Defense Supply Agency, a blood alcohol 
percentage of .10 or higher establishes a presumption that 
the person was under the influence of intoxicating liquor.  
See M21-1, Part IV, Chapter 11, § 11.04(c).  

Prompted by the Line of Duty Determination, the RO issued 
another rating action in February 2003 proposing the 
severance of service connection for the disabilities from 
left knee strain, status-post left pelvic fracture, and 
status-post left forearm fracture.  Such proposed severance 
was based on a finding of CUE in the February 2002 rating 
decision, which awarded service connection without 
consideration of the role of alcohol in the accident.  It was 
observed that, upon identifying evidence of alcohol use, a 
line of duty determination should have been ordered.

In a May 2003 rating decision, severance of service 
connection for left knee strain, status-post left pelvic 
fracture, and status-post left forearm fracture proposed by 
the RO in February 2003 was effectuated.  The veteran 
disagreed with that determination, which is the subject of 
the present appeal.

A driving record abstract printed in September 2003 reveals 
no record of prosecution or other legal action for driving 
under the influence.  A criminal record search conducted in 
October 2003 revealed that the veteran had no criminal 
record.  There were also no traffic cases found under his 
name.  

In an October 2003 letter from the veteran's attorney, it was 
noted that, although a ticket was initially written, no 
criminal complaint was ever filed in court in California with 
respect to the November 1994 motor vehicle accident.  That 
letter further explained that the veteran took two blood 
alcohol tests on the night in question.  The first, performed 
erroneously, showed a blood alcohol of .16.  A second test 
revealed only a blood alcohol level of .06, prompting the 
District Attorney's office to dismiss all charges.  

A January 2004 letter from the veteran's accredited 
representative further elaborated on the first blood alcohol 
test conducted on the night of the accident.  According to 
the veteran, the first test was deemed inadmissible because 
the testing equipment was improperly cleaned with rubbing 
alcohol, giving a false reading.  Again, the veteran's 
contended that he merely fell asleep at the wheel.  It was 
observed that the veteran was not even charged with a lesser 
moving violation, such as negligent driving.  It was argued 
that without such a conviction, the RO was wrong to conclude 
that the veteran acted with a wanton disregard of the 
probable consequences of his behavior.

In December 2004, an affidavit was submitted from fellow 
serviceman A. W.  He stated that he saw the veteran at about 
5 p.m. on the night of the accident.  He observed the veteran 
to be completely sober.  The veteran stated that he planed to 
go to a casino near Alpine, California later that evening to 
meet a friend.  

In December 2004, the veteran's attorney referenced a recent 
Federal Circuit case, Shedden v. Principi, 381 F.3d 1163 
(2004).  In that case, the Court equated the term "service 
connection" with the phrase "incurred in the line of 
duty."  The veteran's attorney cited Shedden for the 
proposition that any injuries incurred in service are 
presumed to be service-connected.  Such presumption was only 
rebuttable upon a showing of clear and convincing evidence.

Also in December 2004, the veteran presented testimony before 
the undersigned at the RO.  He reiterated the fact that there 
had been no conviction for driving under the influence and 
that no direct blood alcohol test results were of record.  It 
was further emphasized that the exact time that the blood 
alcohol tests were administered was also unknown.  
Additionally, the test showing the higher reading was not a 
controlled test.  He was told such test was not admissible in 
a court of law.  

Also at his December 2004 hearing, the veteran explained that 
the actual cause of his accident was driver fatigue.  He 
added that the Navy decided against trying him for criminal 
offenses due to lack of evidence.  Instead, he was given a 
fitness for duty physical, at which time alcohol training was 
recommended.  

Analysis											
			
Essentially, the veteran contends that the RO improperly 
severed service connection for left knee strain, status-post 
left pelvic fracture, and status-post left forearm fracture.  
In evaluating that claim, the essential question is whether 
there was CUE in the February 2002 rating action which 
initially granted such benefits.  For the reasons discussed 
below, the Board finds that the February 2002 rating decision 
does not contain CUE.

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  Russell v. Principi, 310, 313 (1992).  In 
this case, although evidence of alcohol consumption was of 
record at the time of the February 2002 rating decision, the 
RO did not consider or discuss its implications.  However, in 
order to establish CUE, it must be shown that the failure to 
consider all relevant facts caused the RO to arrive at a 
conclusion that reasonable minds would find to be undebatably 
wrong.  Put another way, in order to find CUE in the February 
2002 decision, it must be shown that the evidence of record 
at that time could have resulted in only one possible 
conclusion; namely, that a grant of service connection for 
the disabilities at issue was not supportable and 
inappropriate.

The Board does not find that the evidence in February 2002 
undebatably required a finding against service connection for 
left knee strain, status-post left pelvic fracture, and 
status-post left forearm fracture.  Although the veteran had 
alcohol in his system after the car accident in which his 
injuries were incurred, the Board concludes there was 
reasonable room for debate as to whether he was over the 
legal limit at the time of the accident.  Although the 
evidence shows both a bladder alcohol reading of .16 and a 
blood alcohol reading of .6, neither test report appears to 
be available and the exact time when such tests were 
administered is unclear.  Moreover, the veteran claims that 
the .16 reading was considered invalid by state authorities.  
There is no independent corroboration of such fact, but the 
veteran was apparently not prosecuted for driving while 
intoxicated, or any lesser offence, in connection with the 
incident.  This lends credence to the veteran's claims that 
the .16 test was invalid or was sufficiently unreliable to 
support formal charges.  Although evidence of record at least 
suggests that the terms "bladder alcohol" test and "blood 
alcohol" test are interchangeable, such fact was not known 
at the time of the February 2002 rating action.  As such, it 
would be reasonable to place more weight on the .6 "blood 
alcohol" finding, since the Army regulations specifically 
make reference to "blood alcohol percentage" and not 
"bladder alcohol percentage."  Additionally, there 
apparently was no line-of-duty determination by the service 
department in connection with the accident.  

Taking all the foregoing factors into consideration, the 
Board finds that a reasonable person could have granted 
service connection even with knowledge of the veteran's 
consumption of alcohol on the night in question based on the 
evidence available at the time of the February 2002 rating 
action.  

It is not for the Board to opine what the RO should have 
decided back in February 2002.  The sole inquiry is what they 
reasonably could have decided.  The Board concludes that 
there was evidence in the record to support a grant of 
service connection for left knee strain, status-post left 
pelvic fracture, and status-post left forearm fracture based 
on a favorable willful misconduct determination.  For this 
reason, the February 2002 rating decision was not clearly and 
unmistakably erroneous, and the benefits granted at that time 
should not have been severed.

II.  Service connection--cervical spine

Factual background

The veteran's September 1988 enlistment examination showed no 
cervical spine disability.  Subsequent examinations in August 
1989, January 1991 and July 1993 all continued to show normal 
findings.  The veteran made no complaint of neck pain on such 
occasions.  

In November 1994, in the motor vehicle accident previously 
discussed, the veteran sustained a head injury with cerebral 
concussion.  He was placed in a cervical spine collar.  X-
rays showed a normal alignment of the cervical spine, with a 
wider-than-normal space between the pharynx and the third 
cervical vertebrae.  

Following the accident, the veteran received additional in-
service physical examinations in September 1998 and March 
2000.  Although reports of medical history noted complaints 
of neck pain, no objective cervical spine defects were 
detected on those occasions.

Following service, the veteran was examined by VA in January 
2001.  He complained of frequent neck pain.  Upon a severe 
attack of pain, the veteran was unable to move.  The veteran 
stated that his 1994 car accident caused his vertebrae to 
fall out of alignment.  Objectively, the neck was nontender, 
with full range of motion.  Reflexes, sensation and strength 
were all normal in the upper extremities pertinent to the 
neck.  The assessment was cervical strain.  It was noted that 
the veteran's reported neck problems did not limit his 
activities.  

In December 2004 testimony before the Board, the veteran 
explained that his neck bothered him, especially with changes 
in the weather.  His job tasks also affected the extent to 
which his neck bothered him.  He worked as a machinist.  

Analysis

As previously discussed, a service connection claim must 
establish the following three elements: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, it is without question that the veteran 
sustained a head injury in service.  Specifically, he was 
involved in a motor vehicle accident in November 1994 and was 
treated with a neck collar following such incident.  This 
evidence reasonably establishes an in-service cervical spine 
injury.  However, the evidence does not establish that any 
chronic residuals resulted from the 1994 accident.  To the 
contrary, subsequent physical examinations during active duty 
showed no objective findings of a cervical spine disability.  
Finally, post-service VA examination in January 2001, 
although containing an impression of "cervical strain" also 
showed normal objective findings.

Considering the facts before the Board, an award of service 
connection is not in order in the absence of objective 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where incidents have resulted in a disability; in the absence 
of proof of a present disability there can be no valid 
claim).

In summary, inasmuch as the evidence does not establish that 
the veteran currently has a cervical spine disability due to 
the 1994 accident in service, the preponderance of the 
evidence is against the veteran's claim and service 
connection for a cervical spine disability is not warranted.  
The veteran, of course, may apply to reopen his claim at any 
time with evidence of a cervical spine disability related to 
service.  

III.  Service connection--left ankle disability

Factual background

The veteran's September 1988 enlistment examination showed no 
left ankle disability.  Subsequent examinations in August 
1989, January 1991 and July 1993 all continued to show normal 
findings.  The veteran made no complaint of left foot pain on 
such occasions.  In the November 1994 motor vehicle accident, 
the veteran's various injuries included a left pelvic 
fracture.  

Subsequent examination in September 1998 showed normal 
findings of the feet.  No complaints were reported.  However, 
at the veteran's separation examination in March 2000, he 
complained of left ankle pain.  The objective examination did 
not find evidence of a left ankle disability.

Following service, the veteran was examined by VA in January 
2001 in connection with his compensation claim.  He reported 
the onset of left ankle pain in 1997.  He attributed such 
pain to an abnormal gait arising from a problem with his hip 
rotation.  The veteran walked somewhat on the lateral aspect 
of his foot and his foot was somewhat everted when he stepped 
and walked.  His pain was in the lateral aspect of the left 
ankle, primarily over the lateral malleolus.  When standing, 
his right toe was approximately .5 inch off the ground and 
the medical side of his foot bore less weight than the 
outside of the foot.  

Objectively, the veteran had full range of motion in 
dorsiflexion, plantar flexion and eversion.  However, he 
lacked 5 degrees of full inversion of the left ankle.  The 
ankle was tender mildly in the lateral malleolus.  No laxity 
of the left ankle was noted.  There was no obvious swelling 
or deformity, but there was mild discomfort with palpation of 
the distal insertion of the Achilles tendon and across the 
calcaneus diffusely.  There was minimal tenderness.  There 
was also mild tenderness in the plantar proximal insertion of 
the calcaneus plantar fascia as well.  The diagnosis was left 
ankle strain.

The examiner also noted that there was mild external rotation 
of the veteran's left hip, to 10 degrees.  Such rotation of 
the hip caused external rotation of the left foot, as 
compared to the right, when the veteran stood erect.

Analysis

Essentially, the veteran contends that he has a left ankle 
disability due to his service-connected left pelvic fracture.  
The Board has reviewed the evidence of record and finds 
support for a grant of secondary service connection.  The 
January 2001 VA examination establishes a current left ankle 
disability.  The veteran had limitation of motion as to 
inversion of the left ankle.  Additionally, the left ankle 
was tender mildly in the lateral malleolus and there was mild 
discomfort with palpation of the distal insertion of the 
Achilles tendon and across the calcaneus diffusely.  There 
was also mild tenderness in the plantar proximal insertion of 
the calcaneus plantar fascia as well.  The diagnosis was left 
ankle strain.

The January 2001 VA examination also revealed some 
irregularities in the mechanics of the veteran's left foot 
movements.  For example, he walked somewhat on the lateral 
aspect of his foot, which was somewhat everted with stepping 
and walking.  When standing, his right toe was approximately 
.5 inch off the ground and the medical side of his foot bore 
less weight than the outside of the foot.  

Even though the VA examiner did not explicitly state that the 
veteran's left ankle disability was proximate due to or the 
result of his service-connected left pelvic fracture, such 
may reasonably be inferred from the examination report.  
Specifically, it was noted that there was mild external 
rotation of the veteran's left hip, to 10 degrees.  Such 
rotation of the hip caused external rotation of the left 
foot, as compared to the right, when the veteran stood erect.  
The strain has not been attributed to any other factors.  The 
Board finds that the objective findings sufficiently serve to 
causally relate the veteran's current left ankle disability 
to his service-connected left pelvis fracture with 
application of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Service connection--left foot disability

Factual background

The veteran's September 1988 enlistment examination showed no 
left foot disability, and service examinations in August 
1989, January 1991 and July 1993 all continued to show normal 
findings.  The veteran made no complaint of left foot pain on 
such occasions.  

The service medical records next show a sick call visit for 
left foot pain in August 1994.  He complained of pain and 
slight swelling on the top of his left foot two times daily.  
He had fallen while waterskiing and his left ski did not come 
off.  Objectively, the top of metatarsals 1-3 was very tender 
to the touch.  There was also some edema.  The pain increased 
with extension of the toes.  The diagnosis was left foot 
contusion and soft tissue trauma.  There was no fracture seen 
upon radiologic study.  

In November 1994, during service, the veteran was involved in 
a motor vehicle accident as previously discussed.  His 
various injuries included a left pelvic fracture.  

Subsequent VA examination in September 1998 showed normal 
findings of the feet.  No complaints were voiced.  However, 
at the veteran's separation examination in March 2000, he did 
complain of left ankle pain.  The objective examination did 
not find evidence of a left foot disability.  

Following service, the veteran was examined by VA in January 
2001.  At that time, he reported no complaints of left foot 
pain, except for pain in his ankle.  He did note that he 
placed most of his weight on the lateral aspect of his foot 
upon standing.  He occasionally felt discomfort in his 
Achilles tendon and the posterior aspect of the heel when 
walking and stepping.  That area also rubbed on his boot at 
times.  

Objectively, the veteran had full range of motion of the 
toes.  The foot was nontender, except as to the ankle.  The 
examiner noted that there was mild external rotation of the 
veteran's left hip, to 10 degrees.  Such rotation of the hip 
caused external rotation of the left foot, as compared to the 
right, when the veteran stood erect.  The diagnosis was left 
foot strain.

Analysis

The veteran contends that he has a current left foot 
disability that was caused by his service-connected left 
pelvis fracture.  

After review of the claims file, the Board concludes that the 
evidence does not support a grant of service connection, 
either on a direct or secondary basis.  The reason for such 
denial is the absence of evidence to show a current left foot 
(as distinguished from left ankle) disability.  Even though a 
diagnosis of "left foot strain" was rendered upon VA 
examination in January 2001, a review of the examination 
report shows no objective evidence of a left foot disability.  
Indeed, 
the veteran had full range of motion of the toes and the foot 
was nontender, except as to the ankle.  

Considering the evidence, an award of service connection is 
warranted.  See Brammer v. Derwinski, supra, at 225 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim).  

In summary, inasmuch as the record does not establish that 
the veteran currently has a left foot disability related to 
service or a service-connected disability, the preponderance 
of the evidence is against the veteran's claim and service 
connection for a left foot disability must be denied 


ORDER

Service connection for left knee strain, status-post left 
pelvic fracture, and status-post left forearm fracture is 
reinstated.

Service connection for a cervical spine disability is denied.

Service connection for a left ankle disability is granted.  

Service connection for a left foot disability is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


